EXHIBIT 10.13

Loan No. 10061253

ASSIGNMENT OF MANAGEMENT AGREEMENT

AND SUBORDINATION OF MANAGEMENT FEES

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Assignment”) is made as of the 13th day of June, 2012, by TNP SRT
PORTFOLIO II, LLC, a Delaware limited liability company, having its principal
place of business at 1900 Main Street, Suite 700, Irvine, California 92614
(“Borrower”), to KEYBANK NATIONAL ASSOCIATION, a national banking association,
having an address at 11501 Outlook, Suite 300, Overland Park, Kansas 66211
(together with its successors and assigns, “Lender”), and is consented and
agreed to by TNP PROPERTY MANAGER, LLC, a Delaware limited liability company,
having its principal place of business at 1900 Main Street, Suite 700, Irvine,
California 92614 (“Manager”).

RECITALS:

A. Borrower by its promissory note of even date herewith given to Lender (as the
same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”) is indebted to
Lender in the principal sum of $26,000,000.00 (the “Loan”) advanced pursuant to
that certain Loan Agreement of even date herewith between Borrower and Lender
(as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Loan
Agreement”). All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.

B. The Loan is by, among other things, one or more mortgages/deeds of trust,
assignments of leases and rents and security agreements, dated as of the date
hereof (as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, individually and
collectively, the “Security Instrument”), dated as of the date hereof, which
grants Lender a first priority lien on the property encumbered thereby (the
“Property”) The Note, the Loan Agreement, the Security Instrument, this
Assignment and any of the other documents evidencing or securing the loan or
executed or delivered in connection therewith are collectively referred to as
the “Loan Documents.”

C. Pursuant to those certain management agreements identified in Schedule 1
attached hereto (individually and collectively, the “Management Agreement”) (a
true and correct copy of each Management Agreement is attached hereto as Exhibit
A), Borrower engaged Manager exclusively to rent, lease, operate and manage the
Property and Manager is entitled to certain management and other fees (the
“Management Fees”) thereunder.

D. Lender requires as a condition to the making of the Loan that Borrower assign
the Management Agreement and that Manager subordinate its interest under the
Management Agreement in lien and payment to the Loan Agreement and other Loan
Documents as set forth below.



--------------------------------------------------------------------------------

AGREEMENT

For good and valuable consideration the parties hereto agree as follows:

1. Assignment of Management Agreement. As additional collateral security for the
Loan, Borrower hereby conditionally transfers, sets over and assigns to Lender
all of Borrower’s right, title and interest in and to the Management Agreement,
and in and to any operating accounts contemplated by the Management Agreement,
said transfer and assignment to automatically become a present, unconditional
assignment, at Lender’s option, in the event of a default by Borrower under the
Loan Agreement or any of the other Loan Documents.

2. Subordination of Management Agreement. The Management Fees, Management
Agreement and any and all liens, rights and interests (whether choate or
inchoate and including, without limitation, all mechanic’s and materialmen’s
liens under applicable law) owed, claimed or held, by Manager in and to the
Property, are and shall be in all respects subordinate and inferior to the Loan
Documents, the Loan, the Debt (as defined in the Loan Agreement) and the liens
and security interests created or to be created for the benefit of Lender, and
securing the repayment of the Note and the obligations under the Loan Agreement
including, without limitation, those created under the Security Instrument
covering, among other things, the Property, and filed or to be filed of record
in the public records maintained for the recording of mortgages in the
jurisdiction where the Property is located, and all renewals, extensions,
increases, supplements, amendments, modifications or replacements thereof.

3. Covenants. Notwithstanding any provision of the Management Agreement
seemingly to the contrary:

(a) Borrower and Manager will not assign, alter, amend, or modify the Management
Agreement nor terminate the Management Agreement without the prior written
consent of Lender;

(b) Borrower and Manager agree that, if: (i) the Property or any part thereof is
sold upon foreclosure of the Security Instrument, or (ii) the Property or any
part thereof is conveyed to Lender (or a nominee or entity designated by Lender)
by deed in lieu of foreclosure, then in either such event, Lender (or the
purchaser or person or entity taking title to the Property, as the case may be)
shall have the right to terminate the Management Agreement upon giving not less
than ten (10) days prior written notice of such termination to Manager;

(c) The parties agree that neither Lender nor any person or entity taking title
to the Property or any part thereof shall be:

(i) bound by any amendment or modification of the Management Agreement made
without the consent of Lender;

 

2



--------------------------------------------------------------------------------

(ii) liable for any act or omission or breach of Borrower under the Management
Agreement; or

(iii) subject to any claims, liabilities, offsets or defenses which Manager
might have against Borrower; and

(d) Borrower and Manager agree that, if: (i) a default by Manager shall occur
under the Management Agreement, which default is not cured within any applicable
grace or cure period, (ii) the bankruptcy or insolvency of the Manager of the
property shall occur, or (iii) Lender is entitled to terminate or to require
Borrower to remove the Manager under Section 9.4 of the Loan Agreement, Lender
shall have the right to immediately terminate, or to direct Borrower to
immediately terminate, such Manager and its Management Agreement and to retain,
or to direct Borrower to retain, a new manager approved by Lender. No
termination fee or other compensation shall be due to Manager as a result of any
such termination.

4. Termination. At such time as the Loan is paid in full and the Security
Instrument is released or assigned of record, this Assignment and all of
Lender’s right, title and interest hereunder with respect to the Management
Agreement shall terminate.

5. Estoppel. Borrower and Manager represent and warrant that (a) the Management
Agreement is in full force and effect and has not been modified, amended or
assigned other than pursuant to this Assignment, (b) neither Manager nor
Borrower is in default under any of the terms, covenants or provisions of the
Management Agreement and Manager knows of no event which, but for the passage of
time or the giving of notice or both, would constitute an event of default under
the Management Agreement, (c) neither Manager nor Borrower has commenced any
action or given or received any notice for the purpose of terminating the
Management Agreement and (d) the Management Fees and all other sums due and
payable to the Manager under the Management Agreement as of the date hereof have
been paid in full.

6. Agreement by Borrower and Manager. Borrower and Manager hereby agree that
upon the occurrence of an Event of Default under the Loan Agreement or any of
the other Loan Documents during the term of this Assignment or upon the
occurrence of any event which would entitle Lender to terminate, or cause the
termination of, the Manager or the Management Agreement in accordance with the
terms of the Loan Documents, (a) Manager shall, at the request of Lender,
continue to perform all of Manager’s obligations under the terms of the
Management Agreement with respect to the Property, or (b) at the option of
Lender exercised by written notice to Borrower and Manager, Borrower and Manager
shall immediately terminate the Management Agreement and Manager shall transfer
its responsibility for the management of the Property to a Qualified Manager
selected by Lender.

7. Lender’s Right to Replace Manager. In addition to the foregoing, in the event
that Lender, in Lender’s discretion, at any time during the term of this
Assignment, determines that the Property is not being managed in accordance with
generally accepted management practices for properties similar to the Property,
Lender shall deliver written notice thereof to Borrower and Manager, which shall
specify the grounds for Lender’s determination. If Lender reasonably determines
that the conditions specified in Lender’s notice are not remedied to Lender’s
satisfaction by Borrower or Manager within thirty (30) days from receipt of such
notice

 

3



--------------------------------------------------------------------------------

or that Borrower or Manager has failed to diligently undertake correcting such
conditions within such 30-day period, Lender may direct Borrower to terminate
the Management Agreement and replace Manager with a management company
acceptable to Lender in Lender’s discretion.

8. Receipt of Management Fees. Borrower and Manager hereby agree that Manager
shall not be entitled to receive any Management Fees or other fee, commission or
other amount payable to Manager under the Management Agreement for and during
any period of time that any Event of Default under the Loan Agreement or any of
the other Loan Documents has occurred and is continuing; provided, however, that
notwithstanding anything to the contrary, (a) Manager shall not be obligated to
return or refund to Lender any Management Fee or other fee, commission or other
amount already received by Manager prior to the occurrence of such Event of
Default, and to which Manager was entitled under this Assignment, and (b) in the
event Borrower loses possession of the Property in connection with exercise by
Lender of its rights or remedies pursuant to this Assignment, the Note, the
Security Instrument, the Loan Agreement or the other Loan Documents, Manager
shall be entitled to collect from Borrower any Management Fee or other fee,
commission or other amount accrued but unpaid prior to the occurrence of such
Event of Default, and to which Manager was entitled under this Assignment,
provided that any such claim shall be subject to and shall not be payable to or
collected by Manager unless and until the Loan and Debt shall have been
indefeasibly paid in full.

9. Consent and Agreement by Manager. Manager hereby acknowledges and consents to
this Assignment and the terms and provisions of Section 9.4 of the Loan
Agreement. Manager agrees that it will act in conformity with the provisions of
this Assignment, such provisions of the Loan Agreement and Lender’s rights
hereunder or otherwise related to the Management Agreement. In the event that
the responsibility for the management of the Property is transferred from
Manager in accordance with the provisions hereof, Manager shall, and hereby
agrees to, fully cooperate in transferring its responsibility to a new
management company and effectuate such transfer no later than thirty (30) days
from the date the Management Agreement is terminated. Further, Manager hereby
agrees (a) not to contest or impede the exercise by Lender of any right it has
under or in connection with this Assignment; and (b) that it shall, in the
manner provided for in this Assignment, give at least thirty (30) days prior
written notice to Lender of its intention to terminate the Management Agreement
or otherwise discontinue its management of the Property.

10. Lender’s Agreement. So long as Borrower is not in default (continuing beyond
any applicable grace period) under this Assignment, the Loan Agreement or the
other Loan Documents and a Cash Sweep Period is not in effect under the Loan
Agreement, Lender agrees to permit any sums due to Borrower under the Management
Agreement to be paid directly to Borrower.

11. Further Assurances. Manager further agrees to (a) execute such affidavits
and certificates as Lender shall require to further evidence the agreements
herein contained, (b) on request from Lender, furnish Lender with copies of such
information as Borrower is entitled to receive under the Management Agreement
and (c) cooperate with Lender’s representative in any inspection of all or any
portion of the Property. Manager hereby acknowledges that some, or all, permits,
licenses and authorizations necessary for the use, operation and maintenance of
the Property (the “Permits”) may be held by, or on behalf of, the Manager. By
executing this

 

4



--------------------------------------------------------------------------------

Agreement, Manager (i) agrees that it is holding or providing all such Permits
for the benefit of Borrower and (ii) hereby agrees that as security for the
repayment of the Debt by Borrower in accordance with the Loan Agreement, to the
extent permitted by applicable law, Manager hereby grants to Lender a security
interest in and to the Permits. Moreover, Manager hereby agrees that, upon an
Event of Default under the Loan Agreement or any of the other Loan Documents, it
will assign the Permits to Lender if such Permits are assignable or otherwise
continue to hold such Permits for the benefit of Lender until such time as
Lender can obtain such Permits in its own name or the name of a nominee.

12. Assignment of Proceeds. Manager acknowledges that, as further security for
the Note, (i) Borrower has executed and delivered to Lender as part of the
Security Instrument an assignment of leases and rents, assigning to Lender,
among other things, all of Borrower’s right, title and interest in and to all of
the revenues of the Property and (ii) Borrower and Lender, among others, have
entered into that certain Cash Management Agreement of even date herewith (the
“Cash Management Agreement”), pursuant to which Borrower has agreed that any
Rents, and other income and proceeds from the Property are to be deposited
directly into an account of the Lender established pursuant to the Lockbox
Account (as defined in the Cash Management Agreement).

13. Manager Not Entitled to Rents. Manager acknowledges and agrees that it is
collecting and processing the Rents solely as the agent for Borrower, and
Manager has no right to, or title in, the Rents. Notwithstanding anything to the
contrary in the Management Agreement, the Manager acknowledges and agrees that
the Rents are the sole property of Borrower, encumbered by the lien of the
Security Instrument and other Loan Documents in favor of Lender. In any
bankruptcy, insolvency or similar proceeding the Manager, or any trustee acting
on behalf of the Manager, waives any claim to the Rents other than as such Rents
may be used to pay the fees and compensation of the Manager pursuant to the
terms and conditions of the Management Agreement.

14. Governing Law.

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS

 

5



--------------------------------------------------------------------------------

SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY ACTION.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:

RICHARD L. YELLEN & ASSOCIATES, LLP

111 BROADWAY, 11TH FLOOR

NEW YORK, NEW YORK 10006

PH (212) 404-6988

FX (212) 404-7857

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

6



--------------------------------------------------------------------------------

15. Notices. All notices, consents, approvals and requests required or permitted
hereunder or shall be given in writing and shall be effective for all purposes
if hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged) and
with a second copy to be sent to the intended recipient by an other means
permitted under this Section, addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625 with a copy to:      
Daniel Flanigan, Esq.    Polsinelli Shughart PC    700 W. 47th Street, Suite
1000    Kansas City, Missouri 64112    Facsimile No.: (816) 753-1536 If to
Borrower:    c/o Thompson National Properties, LLC    1900 Main Street, Suite
700    Irvine, California 92614    Attention: Ido Dotan    Facsimile No.: (949)
271-4915 With a copy to:    Kaplan Voekler Cunningham & Frank PLC    7 East 2nd
Street    Richmond, Virginia 23218-2470    Attention: Thomas Voekler   
Facsimile No.: (804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

16. No Oral Change. This Assignment, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or

 

7



--------------------------------------------------------------------------------

failure to act on the part of Borrower, Lender or Manager, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

17. Liability. This Assignment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

18. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

19. Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

20. Duplicate Originals, Counterparts. This Assignment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

21. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

22. Miscellaneous. (a) Wherever pursuant to this Assignment (i) Lender exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Lender, or (iii) any other decision or determination is to
be made by Lender, the decision of Lender to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Lender, shall be in the sole and
absolute discretion of Lender and shall be final and conclusive, except as may
be otherwise expressly and specifically provided herein.

(b) Wherever pursuant to this Assignment it is provided that Borrower shall pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in house staff or otherwise.

(c) If more than one Person has executed this Agreement as “Borrower” or as
“Manager,” the obligations of all such Persons hereunder shall be joint and
several.

23. Exculpation. The provisions of Section 9.3 of the Loan Agreement are hereby
incorporated by reference into this Assignment to the same extent and with the
same force as if fully set forth herein.

[NO FURTHER TEXT ON THIS PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

BORROWER: TNP SRT PORTFOLIO II, LLC,

a Delaware limited liability company

By:   TNP SRT Portfolio II Holdings, LLC,   a Delaware limited liability company
Its:   Managing Member   By:   TNP Strategic Retail Trust Operating Partnership,
LP, a Delaware limited partnership   Its:   Sole Member     By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation     Its:   General Partner

    By:  

/s/ Anthony W. Thompson

    Name:    

Anthony W. Thompson

    Title:  

CEO

 

SIGNATURE PAGE TO ASSIGNMENT AND SUBORDINATION

OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

LENDER: KEYBANK NATIONAL ASSOCIATION, a national banking association By:  

/s/ Mary Ann Gripka

Name:  

Mary Ann Gripka

Title:  

Designated Signer

 

SIGNATURE PAGE TO ASSIGNMENT AND SUBORDINATION

OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

 

MANAGER: TNP PROPERTY MANAGER, LLC, a Delaware limited liability company By:  

/s/ Anthony W. Thompson

Name:  

Anthony W. Thompson

Title:  

CEO

 

SIGNATURE PAGE TO ASSIGNMENT AND SUBORDINATION

OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

 

1. Property and Asset Management Agreement by and between TNP SRT Cochran
Bypass, LLC, a Delaware limited liability company, and TNP Property Manager,
LLC, a Delaware limited liability company, dated January 26, 2012, as assigned
to Borrower.

 

2. Property and Asset Management Agreement by and between TNP SRT Morningside
Marketplace, LLC, a Delaware limited liability company, and TNP Property
Manager, LLC, a Delaware limited liability company, dated January 9, 2012, as
assigned to Borrower.

 

3. Property and Asset Management Agreement by and between TNP SRT Ensenada
Shopping Center, LLC, a Delaware limited liability company, and TNP Property
Manager, LLC, a Delaware limited liability company, dated February 2, 2012, as
assigned to Borrower.

 

4. Property and Asset Management Agreement by and between TNP SRT Turkey Creek,
LLC, a Delaware limited liability company, and TNP Property Manager, LLC, a
Delaware limited liability company, dated March 12, 2012, as assigned to
Borrower.

 

5. Property and Asset Management Agreement by and between TNP SRT Florissant
Marketplace, LLC, a Delaware limited liability company, and TNP Property
Manager, LLC, a Delaware limited liability company, dated May 16, 2012, as
assigned to Borrower.

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT AGREEMENT

 

Exhibit A-1